  Exhibit 10.1

 
AMENDMENT No. 1 TO
EXCLUSIVE LICENSE AGREEMENT
(BIAKOS Antimicrobial Skin/Wound Cleanser and Gel)
 

This Amendment No. 1 (this (“Amendment”) to Exclusive License Agreement, dated
July 7, 2019, by and between Rochal Industries, LLC, a Texas limited liability
company, having its principal place of business at 12000 Network Blvd, B-200,
San Antonio, TX 78249 (“Licensor”), and Sanara MedTech Inc., a Texas corporation
having its principal place of business at 1200 Summit Ave, Suite 414, Fort
Worth, TX 76102 (“Licensee”) (the “BIAKOS License Agreement”), is made and
entered into as of May 4, 2020 (the “Effective Date”).
 
WHEREAS, Licensor and Licensee wish to enter into a license agreement with
respect to specified Atterase Debrider Patents and Products; and
 
WHEREAS. it is a condition to the parties’ entering into such Atterase Debrider
license agreement that the BIAKOS License Agreement be amended as set forth in
this Amendment No. 1;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Licensor and Licensee agree as follows:
 
1. Capitalized terms used in Sections 1.10 and 5.2 of the BIAKOS License
Agreement shall have the meanings given to such terms in the original BIAKOS
License Agreement, except as otherwise modified in this Amendment No. 1.
 
2. Section 1.10 of the BIAKOS License Agreement is amended and restated in its
entirety as follows:
 
1.10 “Capital Raise” means (i) the sale for cash in one or more transactions by
Licensee of its Stock or assets that provides gross sales proceeds aggregating
at least $10,000,000 or (ii) a sale of the Company to a third party by way of
merger, consolidation or sale of its capital stock or assets.
 
3. Section 5.2 of the BIAKOS License Agreement is amended and restated in its
entirety as follows:
 
5.2 Post Capital Raise Payment. As additional consideration for the granting of
the License and upon the completion of the Capital Raise on or before December
31, 2022, Licensee shall pay Licensor, at the time of such funding of the
requisite sale of Stock or assets or prior to the consummation of the sale of
the Company, Seven-Hundred Fifty Thousand Dollars ($750,000) (the “Post Capital
Raise Payment”). Licensee may pay the Post Capital Raise Payment as determined
in its sole option in either (i) cash; (ii) Stock; or (iii) a combination of
cash and Stock. The number of shares of Stock, if any, conveyed to Licensor
shall be determined by dividing the amount of the Post Capital Raise Payment
payable in Stock by the sale price of the Stock at the time of the closing of
the Capital Raise. If the Capital Raise is not successfully consummated on or
before
 

 
 
December 31, 2022, then Licensee shall not be required to make the Post Capital
Raise Payment to Licensor.
 
4. Except as specifically modified by this Amendment No. 1, all other terms and
provisions of the BIAKOS License Agreement are intended to and shall remain
unchanged and in full force and effect.
 
IN WITNESS WHEREOF, Licensor and Licensee have executed this Amendment No. 1 to
be effective as of the Effective Date.
 
 
ROCHAL INDUSTRIES, LLC,
as Licensor  
 


 
By
[smti_ex101000.jpg]
Rebecca E. McMahon, President
 


 

SANARA MEDTECH INC.,
as Licensee
 
 
 
By

[sig2.jpg]
 

 J. Michael Carmena, Vice Chairman
 



 
2
 
